414 Mich. 139 (1982)
324 N.W.2d 1
HEARD
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Docket No. 64040, (Calendar No. 3).
Supreme Court of Michigan.
Argued November 13, 1980.
Decided September 13, 1982.
Marston, Sachs, Nunn, Kates, Kadushin & O'Hare, P.C. (by David K. Barnes, Jr.), for plaintiff.
Eggenberger, Eggenberger, McKinney & Weber, P.C., for defendant.
Decided September 13, 1982. Rehearing denied post, 1111.
LEVIN, J. (for reversal).
William H. Heard seeks to recover no-fault automobile liability insurance benefits for injuries suffered when he was struck by an automobile while he was pumping gasoline, at a self-service station, into a vehicle owned by him. Heard was pinned between his vehicle and the vehicle which struck him.
Heard, who had not purchased no-fault insurance for his vehicle, brought this action to recover no-fault benefits from State Farm Mutual Automobile Insurance Company, the insurer of the vehicle which struck him.
The circuit court granted State Farm summary judgment, dismissing Heard's complaint on the ground that the no-fault act provides that a person is not entitled to no-fault personal protection insurance (PIP) benefits if he is the owner of an uninsured "motor vehicle involved in the accident" (§ 3113 of the no-fault act).[1] The Court of Appeals affirmed.
*144 We reverse and remand for trial because we are of the opinion that a parked vehicle is not "involved in the accident" unless one of the exceptions to the parked vehicle provision (§ 3106)[2] is applicable. Those exceptions spell out when a parked vehicle is deemed to be in use as a motor vehicle; "[e]ach exception pertains to injuries related to the character of a parked vehicle as a *145 motor vehicle  characteristics which make it unlike other stationary roadside objects that can be involved in vehicle accidents". Miller v Auto-Owners Ins Co, 411 Mich 633, 640; 309 NW2d 544 (1981). (Emphasis supplied.)
At the time of the accident, Heard's vehicle was not in use as a motor vehicle; rather, it was like "other stationary roadside objects that can be involved in vehicle accidents". Heard was entitled to PIP benefits from State Farm. § 3115(1)(a).[3]
I
The disqualification of an uninsured owner from entitlement to no-fault benefits is not absolute. While the no-fault act does indeed provide that the owner of an uninsured "motor vehicle involved in the accident" is not entitled to recover PIP benefits, the converse is equally true: the owner of an uninsured vehicle is entitled to recover PIP benefits if his uninsured motor vehicle is not "involved in the accident". An owner is entitled to PIP benefits, although he has not insured his vehicle, if he suffers injury in a motor vehicle accident while he is a pedestrian, a bicyclist, a motorcyclist, or a passenger in another vehicle.
Since the penalty for failing to purchase no-fault insurance is limited to disqualification for benefits when the uninsured vehicle is involved in the accident, it begs the question to argue that Heard *146 is "seeking to take advantage"[4] of those who have contributed to the system. Because Heard's uninsured vehicle was not involved in the accident and he was a pedestrian and not a motorist or occupant of a motor vehicle (or, if one prefers, he was more like a pedestrian than a motorist or occupant), he is as much entitled  under the terms and policies of the no-fault act  to recover from the insurer of the vehicle that struck him as is a pedestrian or motorcyclist who does not own an automobile (or a pedestrian or motorcyclist who does own an automobile but who, like Heard, has not purchased no-fault insurance) and who also has not contributed "to the fund from which benefits are to be paid".[5]
II
The dissenting opinion states:
"To determine whether a vehicle is involved in an accident, it is necessary to decide the required causal relationship between the injury and the uninsured vehicle. We hold that when one is maintaining his vehicle at the time of an accident, as by pumping gasoline, and is pinned between his car and another car as a result of the accident, there is a sufficient causal connection between his injury and his automobile to constitute involvement. The mere fact that plaintiff's automobile was stationary does not mean that the vehicle was not involved. Physically, even if a motor vehicle hits a tree or pole, those things are `involved' in the accident. If those things had not been at the scene, there might not have been any accident at all, and certainly any accident that did occur would be of a different nature without them. Therefore, plaintiff's automobile was involved in the accident, and thus, as *147 an uninsured motorist, plaintiff is precluded from recovering no-fault benefits."
The liability of a no-fault insurer does not depend on there being a "causal relationship" between the accident or injury and a vehicle. While there is often a causal relationship between the insured vehicle and the accident, a no-fault insurer may be responsible although the insured vehicle is not a cause of the accident. For example, the no-fault insurer of an insured person is subject to liability if the insured person or certain members of his household suffer injury while pedestrians or occupants of other vehicles.[6]
Just as the absence of causal relationship or of its corollary, fault, does not necessarily relieve the no-fault insurer of liability, so too the presence of a "causal relationship" does not resolve the question whether a particular vehicle is "involved" for the purposes of the act. Whether a vehicle is "involved" cannot be determined by abstract reasoning or resort to dictionary definitions. It depends on the meaning derived from the purpose and structure of the no-fault act.
While there will generally (perhaps always) be some causal relationship between the loss incurred and a "vehicle involved in the accident", it does not follow that whenever there is any causal relationship the vehicle is "involved". "But for" causal analysis would "involve" a vehicle which drops off a member of a car pool who, after he reaches the curb, is struck crossing a street; a vehicle which runs out of gas where a person who was an occupant is struck walking along the highway to a service station; and a vehicle left in a parking lot where a person who was an occupant is struck *148 crossing the street. "But for" analysis could even involve a disabled automobile left at home occasioning the use of other transportation setting in motion a chain of events which lead to accidental injury of the owner of the disabled vehicle, members of his family and other persons.
"But for" analysis can, indeed, be limited by interposing a requirement of physical proximity. Because Heard was pinned between his vehicle and the offending vehicle, his vehicle is involved; or because he, rather than a service station attendant, was pumping the gasoline, his vehicle is involved. Heard had, he testified on deposition, been leaning against his vehicle, and State Farm argues that for that reason also his vehicle is involved.
We are persuaded, however, on examination of the no-fault act as a whole, that disqualification for benefits and the distribution of losses between insurance carriers (which depends in some circumstances on the meaning given the term "vehicle involved in the accident", see part III) were not meant to depend on such adventitious circumstances. Disqualification and loss distribution does not turn on whether a person is pinned against a gasoline pump, the wall of a service station, a tree, his vehicle, or another vehicle unless the vehicle is being used as a motor vehicle. When a vehicle is parked, it is deemed not to be in use as a motor vehicle, and, for purposes of the act, it is like a gasoline pump, the wall of a service station, or a tree.
This Court observed in Miller v Auto-Owners, p 639:
"Injuries involving parked vehicles do not normally involve the vehicle as a motor vehicle. Injuries involving *149 parked vehicles typically involve the vehicle in much the same way as any other stationary object (such as a tree, sign post or boulder) would be involved. There is nothing about a parked vehicle as a motor vehicle that would bear on the accident." (Emphasis in original.)
III
It is apparent, upon examination of the sections of the no-fault act other than § 3113 (concerning disqualification), that a parked motor vehicle is indeed regarded for purposes of the no-fault act as if it were a "tree or a pole". Just as the owner of a tree or pole is not required to purchase no-fault insurance, neither is the insurer of a parked motor vehicle subject to liability for no-fault benefits unless one of the parked vehicle exceptions is applicable.[7]
A
A basic principle of the no-fault act is that neither a motorist nor his no-fault insurer is subject to liability for damage to a moving vehicle,[8] but that his no-fault insurer is subject to liability for damage to a parked vehicle. That principle is expressed in language which indicates that a parked vehicle is not "involved" in an accident with a moving vehicle.
*150 A no-fault insurer is required to pay property protection insurance benefits for damage to tangible personal property (§ 3121).[9] Such benefits are not, however, payable for damage to motor vehicles and their contents  each owner is required to purchase his own collision insurance  "unless the vehicle is parked in a manner as not to cause unreasonable risk of the damage which occurred". § 3123(1)(a).[10] These provisions of the no-fault act mean that the no-fault insurer of a moving vehicle which collides with a parked vehicle is obliged to pay, without regard to fault, property protection insurance benefits to the owner[11] of the parked vehicle for damage to the vehicle and its contents.
In Miller, pp 639-640, fn 1, this Court said of § 3123(1)(a):
"Similarly, § 3123 of the act excludes damage to motor vehicles from the statutory obligation to pay *151 benefits for damage to property, unless the motor vehicle is parked in a manner so as not to cause an unreasonable risk of the damage that occurs. MCL 500.3123(1)(a); MSA 24.13123(1)(a). A properly parked motor vehicle is thus treated under the act as non-vehicular property for purposes of the payment of property protection insurance benefits."
The next subsection, 3123(1)(b),[12] provides that property protection insurance benefits are not payable for property owned by a person covered by a no-fault policy if such person was the owner or operator of a "vehicle involved in the motor vehicle accident out of which the property damage arose". (Emphasis supplied.)
It thus appears that subdivisions (a) and (b) of § 3123(1) are complementary. A no-fault insurer is not required to pay property protection benefits for damage to a motor vehicle or its contents. Nor is it required to pay such benefits for personalty owned by a person covered by a no-fault policy in respect to an owned or operated "vehicle involved in the motor vehicle accident out of which the property damage arose". Nevertheless, the no-fault insurer of a moving vehicle that strikes a parked vehicle is subject to liability for damage to contents as well as for damage to the vehicle.
Reading the two subdivisions together, a parked vehicle is not "involved in the motor vehicle accident out of which the property damage arose". If a parked vehicle were held to be involved in a motor vehicle accident, the operative effect of "and their contents" (§ 3123[1][a]) would be largely eliminated because, under § 3123(1)(b), benefits are not payable for personalty (contents) located in an involved vehicle owned or operated by a person (or family members domiciled in his household) covered *152 by no-fault insurance. The incongruous result of such a construction would be that while the insured owner of a parked vehicle is entitled to recover (without regard to fault) for loss of the vehicle, neither he nor any family member domiciled in his household could recover for loss of the contents of the vehicle, and a non-family member alone could recover (without regard to fault) for contents left in the parked vehicle.
B
Nor would the proffered construction be consistent with § 3125 which states that a person suffering accidental property damage shall claim property protection insurance benefits from the insurers of owners (or of operators) of "vehicles involved in the accident".[13] (Emphasis supplied.) Under the proffered construction, the no-fault insurer of the parked vehicle would contribute to the cost of reimbursing its insured for damage to the parked vehicle and its contents although a principle of the act is that a no-fault insurer has no liability to its insured for property damage unless he chooses to purchase collision or other insurance.
C
Another section of the act, § 3115(1), provides that a person who is not covered by a no-fault policy who suffers accidental bodily injury while not an occupant of a motor vehicle is entitled to PIP benefits from insurers of owners (or of operators) of "motor vehicles involved in the accident".[14]*153 (Emphasis supplied.) Suppose a motor vehicle collides with the rear of a properly parked vehicle which moves forward and strikes a pedestrian who is not insured. In the circumstance where another vehicle is involved, it is opposed to a principle of the no-fault act to require the insurer of the parked vehicle  regarded under the act as a "stationary roadside object", Miller v Auto-Owners, supra, p 640  to contribute to the payment of PIP benefits.[15]
D
The construction which we believe to be correct is consistent with § 3111 which makes PIP benefits portable throughout the United States and Canada for persons covered by a no-fault policy and for occupants of a "vehicle involved in the accident".[16] (Emphasis supplied.) By reason of the exceptions to the parked vehicle provision, a parked vehicle is deemed to be involved in the accident where the injury was sustained by a person while "occupying" a vehicle. § 3106(1)(c). In such a case, the injury is sustained as a result of the use of the vehicle as a motor vehicle. The vehicle, although *154 parked, is not a tree or a pole insofar as the occupant is concerned.
IV
We have considered whether this Court's decision in Miller v Auto-Owners requires a different result. In Miller, this Court held that an insured owner is entitled to PIP benefits for injuries arising from the maintenance of his vehicle whether it is deemed to have been parked or not. Miller concerned a situation where no vehicle was involved in the accident unless it was the insured's vehicle.
Where no-fault liability arises from maintenance, the injury results from use of the vehicle as a motor vehicle, as when a battery or fuel line explodes or, as in Miller, a vehicle falls upon and injures a person. Heard's injury did not arise from the maintenance or use of an uninsured vehicle as a motor vehicle, but from the operation and use of the vehicle insured by State Farm as a motor vehicle. The only vehicle being used as a motor vehicle at the time of the accident was the vehicle insured by State Farm. Heard's vehicle was a "tree or pole" for purposes of the act.
We reverse and remand to the circuit court for further proceedings consistent with this opinion.
KAVANAGH, RYAN, and BLAIR MOODY, JR., JJ., concurred with LEVIN, J.
WILLIAMS, J. (dissenting).
The ultimate issue on the merits in this case is whether an uninsured owner's car is "involved" in an accident, when the uninsured owner, while pumping gasoline into his car, was struck by another vehicle, pinned between *155 the two cars, and as a result sustained injuries. MCL 500.3113; MSA 24.13113[1] provides that an uninsured motorist shall be denied no-fault benefits if his vehicle is "involved" in an accident. We would hold that plaintiff's car was involved in an accident and that plaintiff is therefore not entitled to receive no-fault benefits. We affirm the Court of Appeals and the trial court.
I. FACTS
Plaintiff was injured when he was struck by another automobile and pinned against his own automobile while he was pumping gasoline into it at a self-service gas station. The automobile owned by plaintiff was not insured as required by Michigan law.
A claim for no-fault benefits from defendant, the insurer of the automobile that struck plaintiff, was denied. Plaintiff then filed suit in Oakland Circuit Court. Plaintiff pled that he "sustained bodily injury caused by an automobile collision * * * arising out of the ownership, operation or use" of defendant's insured's automobile. Defendant responded by a general answer, except that it pled "that the said auto collision involved the plaintiff and his automobile, said automobile of the plaintiff being an uninsured vehicle" under the no-fault act. A motion for summary judgment was filed by defendant pursuant to GCR 1963, 117.2(1). The *156 trial court granted the motion for summary judgment, concluding that the proximity to and association of the plaintiff with the uninsured vehicle was such that the vehicle was "involved" in the accident.
The Court of Appeals affirmed in a 2 to 1 opinion. Heard v State Farm Mutual Automobile Ins Co, 93 Mich App 50; 286 NW2d 46 (1979).
II. ISSUE
Resolution of this case requires this Court to decide whether the statutory language of MCL 500.3113; MSA 24.13113, which provides that an uninsured motorist is precluded from recovering no-fault benefits if his vehicle is "involved" in an accident, applies to the facts in this case.
III. DISCUSSION
This case presents an issue of first impression regarding the interpretation of the word "involved" as used in § 3113 of the no-fault act. Section 3113 provides that no-fault benefits shall not be recovered if the owner of the vehicle "involved" in the accident was uninsured at the time of the accident.
To determine whether a vehicle is involved in an accident, it is necessary to decide the required causal relationship between the injury and the uninsured vehicle. We would hold that when one is maintaining his vehicle at the time of an accident, as by pumping gasoline, and is pinned between his car and another car as a result of the *157 accident,[2] there is a sufficient causal connection between his injury and his automobile to constitute involvement.[3] The mere fact that plaintiff's automobile was stationary does not mean that the vehicle was not involved. Physically, even if a motor vehicle hits a tree or pole, those things are "involved" in the accident. If those things had not been at the scene, there might not have been any accident at all, and certainly any accident that did occur would be of a different nature without them. Therefore, plaintiff's automobile was involved in the accident, and thus, as an uninsured motorist, plaintiff is precluded from recovering no-fault benefits.
IV. PUBLIC POLICY
While we understand that to so construe the term "involved", as we have here, precludes plaintiff from collecting no-fault benefits,[4] we feel it is in accord with the legislative intent. The no-fault act was:
"offered as an innovative social and legal response to *158 the long payment delays, inequitable payment structure, and high legal costs inherent in the tort (or `fault') liability system. The goal of the no-fault insurance system was to provide victims of motor vehicle accidents assured, adequate, and prompt reparation for certain economic losses. The Legislature believed this goal could be most effectively achieved through a system of compulsory insurance, whereby every Michigan motorist would be required to purchase no-fault insurance or be unable to operate a motor vehicle legally in this state. Under this system, victims of motor vehicle accidents would receive insurance benefits for their injuries as a substitute for their common-law remedy in tort." Shavers v Attorney General, 402 Mich 554, 578-579; 267 NW2d 72 (1978).
Thus, the no-fault scheme contemplates that every individual owner will have insurance in order to take advantage of the benefits under this system.
As a corollary, the act provides for certain penalties and exclusions for those who are uninsured. See MCL 500.3102(2); MSA 24.13102(2), MCL 500.3113; MSA 24.13113. The penalties and exclusions are necessary in order to encourage owners and registrants to obtain insurance so that the no-fault scheme can operate as contemplated. Thus, it is important that the penalties and exclusions be given their full force to achieve the goals of the no-fault act.
Another important goal of the no-fault act is that of cost reduction. An important aspect of reducing costs is assuring that benefits be paid only to those entitled to such benefits under the statute. In this case, if plaintiff were insured, he would, as a contributing member to the fund from which benefits are to be paid, be entitled to recover benefits. However, in this case plaintiff was not insured. He was not a contributor to the success of the no-fault scheme. Rather, by this *159 lawsuit, he was seeking to take advantage of those who had contributed. We find that the exclusion of § 3113 is applicable and thus precludes plaintiff from recovering and taking advantage of the contributing members. Obviously, to accomplish the goal of cost reduction, it is essential to give effect to the statutory exclusions.
CONCLUSION
Defendant's motion for summary judgment was properly granted and affirmed in this case. The statutory language of § 3113, as well as the legislative intent and policy of the no-fault scheme as a whole, supports our conclusion that plaintiff's vehicle, under the facts in this case, was "involved" in the accident. The decision of the Court of Appeals should be affirmed, but in part for different reasons.[5]
COLEMAN, C.J., and FITZGERALD, J., concurred with WILLIAMS, J.
NOTES
[1]  "Sec. 3113. A person is not entitled to be paid personal protection insurance benefits for accidental bodily injury if at the time of the accident any of the following circumstances existed:

* * *
"(b) The person was the owner or registrant of a motor vehicle involved in the accident with respect to which the security required by subsections (3) and (4) of section 3101 was not in effect." MCL 500.3113; MSA 24.13113.
[2]  "Sec. 3106. (1) Accidental bodily injury does not arise out of the ownership, operation, maintenance, or use of a parked vehicle as a motor vehicle unless any of the following occur:

"(a) The vehicle was parked in such a way to cause unreasonable risk of the bodily injury which occurred.
"(b) Except as provided in subsection (2), the injury was a direct result of physical contact with the equipment permanently mounted on the vehicle, while the equipment was being operated or used or property being lifted onto or lowered from the vehicle in the loading or unloading process.
"(c) Except as provided in subsection (2) for an injury sustained in the course of employment while loading, unloading, or doing mechanical work on a vehicle, the injury was sustained by a person while occupying, entering into, or alighting from the vehicle.
"(2) Accidental bodily injury does not arise out of the ownership, operation, maintenance, or use of a parked vehicle as a motor vehicle if benefits under the worker's disability compensation act of 1969, Act No. 317 of the Public Acts of 1969, as amended, being sections 418.101 to 418.941 of the Michigan Compiled Laws, are available to an employee who sustains the injury in the course of his or her employment while loading, unloading, or doing mechanical work on a vehicle unless the injury arose from the use or operation of another vehicle." MCL 500.3106; MSA 24.13106.
The foregoing reflects amendments made by 1981 PA 209. The editor's note to the Michigan Compiled Laws Annotated states:
"1981 Amendment. Inserted the subsection numbering; in subsec. (1)(b), inserted `the' following `contact with', and `Except as provided in subsection (2),'; in subsec. (1)(c), inserted `Except as provided in subsection (2) for an injury sustained in the course of employment while loading, unloading, or doing mechanical work on a vehicle,'; and added subsec. (2).
"P.A. 1981, No. 209, § 2, provided:
"`This amendatory act shall take effect January 1, 1982 and shall be applicable to all causes of action which occur after the effective date of this amendatory act.'
"P.A. 1981, No. 209, was ordered to take immediate effect and was approved Dec. 30, 1981."
See also Miller v Auto-Owners Ins Co, 411 Mich 633; 309 NW2d 544 (1981), discussed in fn 6.
[3]  "Sec. 3115. (1) Except as provided in subsection (1) of section 3114, a person suffering accidental bodily injury while not an occupant of a motor vehicle shall claim personal protection insurance benefits from insurers in the following order of priority:

"(a) Insurers of owners or registrants of motor vehicles involved in the accident.
"(b) Insurers of operators of motor vehicles involved in the accident." MCL 500.3115; MSA 24.13115.
[4]  Post, p 159 (WILLIAMS, J.).
[5]  Id.
[6]  MCL 500.3114; MSA 24.13114.
[7]  See fn 2 and accompanying text. The no-fault insurer is also subject to liability "without regard to whether [the] vehicle might be considered `parked' at the time of the injury" where the injury involved the maintenance of the vehicle as a motor vehicle. See Miller v Auto-Owners, supra, p 641.
[8]  The act was amended by 1979 PA 145 to subject owners and operators to liability up to $400 for damage to motor vehicles to the extent that the damages are not covered by insurance. MCL 500.3135(2)(d); MSA 24.13135(2)(d).
[9]  "Sec. 3121. (1) Under property protection insurance an insurer is liable to pay benefits for accidental damage to tangible property arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle subject to the provisions of this section and sections 3123, 3125 and 3127.

"(2) Property protection insurance benefits are due under the conditions stated in this chapter without regard to fault.
"(3) Damage to tangible property consists of physical injury to or destruction of the property and loss of use of the property so injured or destroyed." MCL 500.3121; MSA 24.13121.
[10]  "Sec. 3123. (1) Damage to the following kinds of property is excluded from property protection insurance benefits:

"(a) Vehicles and their contents, including trailers, operated or designed for operation upon a public highway by power other than muscular power, unless the vehicle is parked in a manner as not to cause unreasonable risk of the damage which occurred.
"(b) Property owned by a person named in a property protection insurance policy, the person's spouse or a relative of either domiciled in the same household, if the person named, the person's spouse, or the relative was the owner, registrant, or operator of a vehicle involved in the motor vehicle accident out of which the property damage arose." MCL 500.3123; MSA 24.13123.
[11]  If the owner has purchased collision or other insurance, the no-fault insurer is obligated to reimburse the owner's insurer(s).
[12]  See fn 10.
[13]  "Sec. 3125. A person suffering accidental property damage shall claim property protection insurance benefits from insurers in the following order of priority: insurers of owners or registrants of vehicles involved in the accident; and insurers of operators of vehicles involved in the accident." MCL 500.3125; MSA 24.13125.
[14]  See fn 10 above.
[15]  Accordingly, we disapprove of Gutierrez v Dairyland Ins Co, 110 Mich App 126; 312 NW2d 181 (1981), leave to appeal applied for, holding that both vehicles are involved in a factual situation similar to that presented in the instant case except that the person pinned was a service station attendant who was not covered by a no-fault policy and the question was whether the insurer of the parked vehicle was required to contribute to the payment of PIP benefits.
[16]  "Sec. 3111. Personal protection insurance benefits are payable for accidental bodily injury suffered in an accident occurring out of this state, if the accident occurs within the United States, its territories and possessions or in Canada, and the person whose injury is the basis of the claim was at the time of the accident a named insured under a personal protection insurance policy, his spouse, a relative of either domiciled in the same household or an occupant of a vehicle involved in the accident whose owner or registrant was insured under a personal protection insurance policy or has provided security approved by the secretary of state under subsection (4) of section 3101." MCL 500.3111; MSA 24.13111.
[1]  Section 3113 provides in pertinent part:

"A person is not entitled to be paid personal protection insurance benefits for accidental bodily injury if at the time of the accident any of the following circumstances existed:
* * *
"(b) The person was the owner or registrant of a motor vehicle involved in the accident with respect to which the security required by subsections (3) and (4) of section 3101 was not in effect." (Emphasis added.)
[2]  Plaintiff testified in his deposition that he was standing behind his car when another vehicle struck him from behind and pinned him between the two cars. He states these same facts in response to several different questions.
[3]  We do not hold that physical contact between two cars in an accident is required in order for a motor vehicle to be "involved" in the accident. The fact that the injured person was pinned between the two cars is enough, regardless of whether the two cars happen to come into contact with each other. In another context, this Court held that physical contact was not mandatory to fall under the "occupying" language of an automobile insurance policy. Nickerson v Citizens Mutual Ins Co, 393 Mich 324; 224 NW2d 896 (1975). Otherwise, recovery and, in this case, denial of recovery will be based on "fortuitous circumstances". Whether the bumpers actually come in contact or not should not be the decisive factor.
[4]  While it precludes an uninsured person from recovering under these circumstances, our interpretation would permit an insured person to collect from his own insurer.
[5]  We find that plaintiff's car was involved in the accident. Unlike the Court of Appeals, however, we do not rely on MCL 500.3106; MSA 24.13106 relative to parked motor vehicles. A discussion of this section is not necessary in order to reach our conclusion.